Crew III, J.
(concurring in part and dissenting in part). We concur with the majority’s determination that this action is not barred by certain provisions contained in the Canton-Potsdam Hospital bylaws and agree that summary judgment was properly granted to defendants with regard to plaintiff’s cause of action sounding in prima facie tort. With respect to plaintiff’s defamation cause of action, we reach a different conclusion and respectfully dissent.
It is well settled that a cause of action for libel requires publication of a defamatory statement (see, Barber v Daly, 185 AD2d 567, 568). Based upon a review of the record as a whole, and more particularly the reports and recommendations rendered by the various committees that reviewed plaintiff’s request for courtesy staff privileges, we conclude that reasons number "1” and "2”, as cited by the hospital’s Board of Directors in its August 2, 1990 letter to plaintiff, are "substantially true” (see, Jung Hee Lee Han v State of New York, 186 AD2d 536, 537; Fantaco Enters. v Iavarone, 161 AD2d 875, 877). These statements, therefore, are not actionable and summary judgment was properly granted to this extent.
With respect to the third reason cited by the Board for its determination, it would appear that plaintiff has satisfied the publication requirement (see, 44 NY Jur 2d, Defamation and Privacy, § 59, at 20), and we are of the view that this statement is "susceptible to a defamatory connotation” (Carney v Memorial Hosp. & Nursing Home, 64 NY2d 770, 772) as such *764words arguably affect plaintiff in his profession by imputing that he lacks the necessary skills to practice medicine (see generally, 43 NY Jur 2d, Defamation and Privacy, §§ 26-28, at 533-538). Contrary to the majority’s conclusion, the fact that plaintiff subsequently lost his license to practice medicine, although certainly relevant to his measure of damages, does not divest him of this cause of action which accrued at a time when he was a duly licensed physician. Accordingly, we would modify Supreme Court’s order by reversing so much thereof as granted defendants’ motion for summary judgment dismissing plaintiff’s defamation cause of action as to this statement.
As to any defense, inasmuch as the actual reported findings of the various peer review committees are not included in the record, we are unable to assess the truthfulness of the final reason cited by the Board for the denial of plaintiff’s application for courtesy staff privileges. We are also unable to agree with the majority’s conclusion that defendants may avail themselves of the qualified privilege contained in Public Health Law § 2805-j (2), as it is not entirely clear from the record that the hearing conducted on plaintiff’s application for courtesy staff privileges was part of a quality assurance review procedure (see, Public Health Law § 2805-j [1] [b], [c]). Finally, although plaintiff did receive a hearing and some administrative review, we do not believe that the record before this Court is sufficiently developed to permit us to conclude that the Board’s determination and resulting notification to plaintiff were made in the course of a quasi-judicial proceeding, thereby entitling defendants to an absolute privilege as to any statements made (see generally, Herzfeld & Stern v Beck, 175 AD2d 689, 691, lv dismissed 79 NY2d 914). In this regard, we note that the full text of the relevant hearings has not been provided to this Court, and some concern was expressed at the various committee levels as to whether plaintiff had been afforded adequate due process.
Mercure, J., concurs. Ordered that the order is affirmed, with costs.